Citation Nr: 0826566	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-25 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for mental stress.

3.  Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


I


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1974.  The veteran served in the Air Force Reserves from 
November 1986 to November 1987 and from March 1989 to January 
1997.  The veteran served in the Army Reserves from November 
1987 to March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record is ambiguous as to the precise dates of the 
veteran's active duty service.  The veteran has verified 
active duty service between October 1973 and March 1974.  The 
record also includes documentation reflecting that the 
veteran served in the Air Force Reserves from November 1986 
to November 1987 and from March 1989 to January 1997, and in 
the Army Reserves from November 1987 to March 1989.  It is 
not clear from these records what the status of her duty was 
during her service in the Reserves.  The nature of the 
veteran's service during this period may be relevant in 
adjudicating her claims and the agency of original 
jurisdiction (AOJ) must take steps to clarify the ambiguity 
in this area.  See 38 U.S.C.A. § 101 (21)-(24) (West 2002).  

VA also has a duty to notify a claimant regarding the 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b)(1) (2005).  As part of this duty to notify, VA is 
required to inform the veteran that when service connection 
is granted, a disability rating and effective date of the 
award is assigned.  VA is also required to explain how the 
disability rating and effective date are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has not been provided with such notice with respect 
to these claims.  On remand, the veteran must be provided 
notice pursuant to Dingess/Hartman.

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the veteran's 
(i) active duty, (ii) active duty for 
training, and (iii) inactive duty training 
during her service in the Reserves for the 
period between November 1986 and January 
1997 from the National Personnel Records 
Center (NPRC) or other appropriate official 
source.  

2.  Provide the veteran with notice of the 
disability rating and effective date 
elements of a service connection claim in 
conformity with Dingess/Hartman.  

3.  Thereafter, the veteran's claims of 
entitlement to service connection for 
hypothyroidism, mental stress, and varicose 
veins should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




